Citation Nr: 1414695	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Hughes, Counsel











INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  This matter is before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for PTSD, rated 30 percent, effective July 9 2008.  This case was previously before the Board in December 2013, when it was remanded for additional development.

As noted in the December 2013 Board remand, AMVETS had been listed as the Veteran's representative and, in August 2013 correspondence, withdrew its power of attorney in this matter.  The Veteran was advised of the withdrawal and offered an opportunity to appoint another representative.  As he has not appointed another representative, he is considered to be appearing before the Board pro se.

[This appeal is processed using VA's paperless claims processing system.  Any future consideration of the case should take into consideration the existence of an electronic record.]


FINDING OF FACT

Throughout the appeal period the Veteran's PTSD has been manifested by symptoms no greater than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (Code) 9411 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  The August 2010 statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating and subsequent supplemental SOCs readjudicated the matter after further development was completed.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues).

The Veteran's pertinent treatment records have been secured.  The December 2013 Board remand noted that VA had notice of the existence of additional likely pertinent private records, specifically from a private physician who prescribed Zoloft for depression.  The RO was instructed to obtain such private records.  In December 2013, the RO asked the Veteran to submit an authorization for VA to secure the private records.  He did not respond.  VA cannot obtain such records without his authorization.  Based on the Veteran's nonresponse, the Board assumes that such records are either unavailable or do not support his claim.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran was afforded VA examinations in November 2008 and March 2013, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying findings in the record to the criteria in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes which outline the criteria specific for each disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  GAF scores ranging from 61 to 70 denote mild symptoms or some difficulty in social and occupational functioning.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

A November 2008 VA Mental Health Initial Evaluation Note shows that the Veteran had retired but worked as a part-time paratransit vehicle driver for the past 4 years.  He reported that his mental health treatment began with a private (non psychiatrist) physician who prescribed Zoloft for depression.  He took Zoloft for one year with good results.  He felt that he did "ok" off the Zoloft but his wife reported that he did better on the medication because he was less moody, irritable, and on edge.  The Veteran denied any history of homicidal/suicidal ideation, intent or plan.  He also denied delusions, hallucinations, manic symptoms or illicit drug use.  He reported poor sleep (wakes up at 2am every night and is unable to go back to bed), startle reflex, hypervigilance, nightmares/flashbacks/intrusive thoughts (1-2 times per week), feeling on edge and reduced frustration tolerance/irritability.  The Veteran denied significant anger or physical altercations.  He reported that driving through forests brings back memories, so he drives alternate routes to avoid driving through forests.  He reported that he tries to block out people/places/things/thoughts of Vietnam and how he was treated upon return.  He stated that he feels alone and would like to stay at home rather than go out.  He also reported that he has a good relationship with his wife and grandkids (is family oriented with minimal social contacts).  He had been married to his second wife for 39 years.  

On mental status examination, the Veteran was alert, fully oriented, and had normal dress and hygiene.  His speech was normal and he denied perceptual abnormalities.  He had good days and bad days as to his affect and mood.  His insight and judgement were fair.  The diagnosis was PTSD and a GAF score of 50 was assigned.  

On November 2008 VA examination, the Veteran reported episodes of depression, social withdrawal and staying to himself.  He complained of difficulty staying asleep, occasional nightmares, and recurrent recollections of his Vietnam experiences (including people dying), which had worsened.  On mental status examination, the Veteran was oriented to person, place and time.  He was guarded, spoke slowly in a low tone of voice and his answers were coherent and relevant.  His mood was depressed and he denied suicidal/homicidal thoughts, hallucinations or delusions.  His memory for recent and remote events was good and he was able to manage his benefits.  The Veteran experienced PTSD symptoms "often," they lasted for "minutes or hours," and they were of moderate severity.  He reported being employed part-time as a truck driver and had missed a "few hours" from work.  There was no impairment of thought process or social functioning and he performed normal activities of daily living.  The diagnosis was PTSD, delayed.  A GAF score of 65 was assigned.  

In his August 2010 substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) the Veteran stated that an increased rating is warranted because of his inability to function socially with his children and grandchildren in any park or wooded area because of his stressful reactions. 

On March 2013 VA PTSD examination, the Veteran's reported symptoms included persistent re-experiencing of trauma exposure and fear of hostile military activity during his tour of duty in Vietnam, including repeated disturbing images and thoughts, distressful dreams/nightmares with sleep interruption and reliving the trauma experiences triggered by both internal (psychogenic) and external (environmental) cues.  The Veteran also reported avoiding military content, activities, conversation, and people that rouse recollections of the trauma.  He experienced moderate anhedonia and restricted range of emotion that has resulted in diminished family relationships and friendships.  He also had hyperarousal symptoms of difficulty staying asleep, hypervigilance and exaggerated startle response.  These symptoms presented with weekly frequency, were moderate to severe intensity and lasted a few minutes to hours with some rumination around Vietnam anniversary dates.  The Veteran described his marriage as "wonderful and supportive" and reported close relationships with his children and grandchildren.  Socially, he reported that he does not have many friends left and generally stays to himself.  The examiner reviewed the VA treatment records and noted that the Veteran had attended his last psychiatric appointment in November 2008, had not undergone psychiatric treatment since then and continued to deny suicidal and homicidal ideations/thoughts.  The Veteran continued to be employed as a part-time paratransit driver.  The examiner noted that the Veteran's PTSD symptoms consisted of depressed mood, anxiety and chronic sleep impairment.  

The examiner opined that, after careful review of the existing medical evidence, the Veteran's symptoms presentation remained consistent with those noted during his initial 2008 VA examination and there was "insufficient evidence that [his] PTSD symptoms have increased in frequency, intensity, and duration since his prior C&P [compensation and pension] exam."  Further, there was "insufficient evidence of any elevations in the veteran's social and occupational functioning since the prior C&P exam."  A GAF score of 65 was assigned.  

The Veteran's PTSD is rated 30 percent based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In considering the evidence of record under the laws and regulations set forth above, the Board concludes that throughout this appeal period, the Veteran never manifested symptoms of PTSD that more nearly approximate the criteria for the next higher, 50 percent, rating.  In particular, the evidence as described above reflects that the Veteran's PTSD has been characterized by avoidant and isolative behavior, intrusive thoughts, nightmares, sleep disturbances, depressed mood and anxiety.  The Board notes that while the Veteran has described himself as isolative, he retired after a long history of full-time employment and has maintained part-time employment since, for a number of years.  Furthermore, he enjoys a full family life (although he avoids some activities with his grandchildren that would remind him of war experiences.)  Significantly, his treatment records and examination reports do not contain evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment and abstract thinking; disturbances of motivation and mood, or other symptoms of like gravity; or difficulty in establishing and maintaining effective work and social relationships.  Such a disability picture does not reflect that the Veteran's PTSD caused the reduced reliability and productivity that would warrant a 50 percent rating.

The Board has considered the GAF scores assigned, which range from 50 to 65.  Despite the seriousness of PTSD symptoms suggested by the assignment of a GAF score of 50, which signifies serious symptoms or a serious impairment in social, occupational, or school functioning, the Board's review of the symptoms reported when that GAF score was assigned did not find any consistent with a GAF score of 50 and the serious impairment of occupational and social functioning that score represents (i.e., symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting, no friends, unable to keep a job, or their equivalent).  Consequently, the GAF score of 50 (once assigned) does not provide an independent basis for increasing the rating.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board finds that the matter of entitlement to total disability rating based on individual unemployability [TDIU] is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran retired from full-time employment, but continues to work part-time.  


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


